MEMORANDUM**
Thomas Meriweather, an Oregon state prisoner, appeals the district court’s denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, we review a district court’s denial of a petition for writ of habeas corpus de novo, Bonin v. Calderon, 59 F.3d 815, 823-24 (9th Cir.1995), and we affirm.
Meriweather contends that the Supreme Court’s ruling in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is a new rule of constitutional law applicable to his sentence retroactively pursuant to Teague v. Lane, 489 U.S. 288, 310-11, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). Meriweather’s contention is foreclosed by this court’s recent decision in United States v. Sanchez-Cervantes, 282 F.3d 664, 667 (9th Cir.2002) (concluding that Apprendi does not apply retroactively to cases on collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.